Exhibit Wynn Resorts Announces Director Slate for 2009 LAS VEGAS—(BUSINESS WIRE)—March 12, 2009Wynn Resorts, Limited (NASDAQ: WYNN) announced today that Linda Chen, John A. Moran and Elaine P. Wynn have been nominated for re-election to the Company’s Board of Directors, each for a three year term.The election will be held at the Company’s Annual Meeting, scheduled for May 5, 2009, in Las Vegas. “We are delighted that our Board continues to have the quality of representation that we have enjoyed in the past and we appreciate these three directors agreeing to serve for yet another term.Every public company in America currently faces unprecedented challenges and has a critical need for Board members of the highest caliber.Wynn Resorts is very fortunate to have men and women of such quality willing to serve on its Board,” commented Stephen A. Wynn, Chairman and Chief Executive Officer. Wynn Resorts, Limited is traded on the Nasdaq Global Select Market under the ticker symbol WYNN and is part of the S&P 500 and NASDAQ-100 Indexes.Wynn Resorts owns and operates Wynn Las Vegas (www.wynnlasvegas.com), Encore (www.encorelasvegas.com) and Wynn Macau (www.wynnmacau.com).Wynn Las Vegas, a luxury hotel and destination casino resort located on the Las Vegas
